                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        CV 18-10302-DMG (PLAx)                                           Date       December 17, 2018

Title Anahid Grigorian v. Mercedes Benz USA, LLC, et al.                                        Page     1 of 2

Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                      NOT REPORTED
                 Deputy Clerk                                                    Court Reporter

   Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
            None Present                                                         None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS CASE
             SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
             SUPERIOR COURT

        On November 8, 2018, Plaintiff Anahid Grigorian filed a Complaint in Los Angeles
County Superior Court against Defendants Mercedes Benz USA, LLC and Daimler AG, alleging
four state-law causes of action: strict liability—design defect, strict liability—warning defect,
strict liability—manufacturing defect, negligence—product liability (“Complaint”).           See
Removal Notice, Ex. A at 2–8 [Doc. # 1-1].1 On December 12, 2018, Defendant Mercedes
removed the action, invoking this Court’s diversity jurisdiction under 28 U.S.C. section 1332(a).
[Doc. # 1.]

        Under 28 U.S.C. section 1441(a), an action may be removed from a state court to a
federal district court if the latter would have had “original jurisdiction” over the action had it
been filed in that court. Pursuant to 28 U.S.C. section 1332(a), a district court shall have
jurisdiction over a civil action between citizens of different states in which the amount in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs. To establish
diversity jurisdiction under 28 U.S.C. section 1332(a), there must be “complete diversity
between the parties—each defendant must be a citizen of a different state from each plaintiff.”
Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir. 2008).
Further, when a case is removed pursuant to Section 1441(a), “all defendants who have been
properly joined and served must join in or consent to the removal of the action.” See 28 U.S.C.
§ 1446(b)(2)(A). “[A] party seeking to remove a case to federal court has the burden of proving
that all the requirements of removal have been met. That burden goes not only to the issue of
federal jurisdiction, but also to questions of compliance with statutes governing the exercise of
the right of removal.” See Parker v. Brown, 570 F. Supp. 640, 642 (S.D. Ohio 1983); accord
Riggs v. Plaid Pantries, Inc., 233 F. Supp. 2d 1260, 1264 (D. Or. 2001).



        1
            All page references herein are to page numbers inserted by the CM/ECF system.

CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 18-10302-DMG (PLAx)                                  Date     December 17, 2018

Title Anahid Grigorian v. Mercedes Benz USA, LLC, et al.                           Page     2 of 2

        Mercedes asserts that its sole member/owner is a citizen of Delaware and Michigan,
Daimler is a citizen of Germany, and Plaintiff is a citizen of California. See Removal Notice at
¶¶ 6, 10 [Doc. # 1]. Although Mercedes points out that Plaintiff seeks monetary relief as
compensation for the loss of her finger, Mercedes makes no attempt to quantify the amount-in-
controversy. See id. at ¶ 9. Therefore, Mercedes has failed to demonstrate that the Court has
diversity jurisdiction over Plaintiff’s claims. See Parker, 570 F. Supp. at 642. Additionally,
Mercedes does not clarify whether Daimler AG has been served with the Complaint and, if so,
whether Daimler AG consents to the removal. Thus, Mercedes has also failed to establish
compliance with 28 U.S.C. section 1446(b)(2)(A).

        Mercedes is hereby ORDERED TO SHOW CAUSE why this action should not be
remanded to Los Angeles County Superior Court for lack of subject matter jurisdiction and
improper removal. Mercedes shall file a response by no later than December 26, 2018. Failure
to timely file a satisfactory response by this deadline will result in the remand of this action.
Plaintiff shall file a reply, if any, by January 3, 2019. Each party’s brief, exclusive of
supporting declarations, shall not exceed 5 pages.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
